Title: From Thomas Jefferson to United States Congress, 17 April 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of Representatives of the United
                                    States.
                            
                     April 17. 1806.
                        
                        The Senate having advised & consented to the ratification of a Convention between the US. & the Cherokee
                            Indians concluded at Washington on the 7th. day of January last for the cession of their right to the tract of country
                            therein described. it is now laid before both houses of Congress for the exercise of their constitutional powers towards
                            the fulfilment thereof.
                        
                            Th: Jefferson
                            
                            
                        
                    